Wash, J.
I dissent from the opinion given in this cause on one point, that the receipt given by the principal in the administration bond, on which the defendant is sued as security, in words following, viz : — St. Louis, October 23d, 1823. Received of John K. Walker, Sheriff of the county of St. Louis, four thousand two hundred dollars, the amount of the surplus made by the sale of a lot of ground, in the city of St. Louis, as the property of the estate of Thomas Brady, deceased, on execution in favor of S. Bond and Pierre Menard, against John Rice Jones, administrator of said deceased, (signed) John Rice Jones, administrator of Thomas Brady, deceased” — is no evidence of assets within the condition of said administration bond, and for which the administrator’s security can be held responsible.